Citation Nr: 0712458	
Decision Date: 04/27/07    Archive Date: 05/08/07	

DOCKET NO.  03-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic neck and trapezius muscle strain 
superimposed on degenerative instability. 

2.  Entitlement to a disability rating in excess of 
20 percent prior to January 30, 2004, and in excess of 60 
percent from January 30, 2004, for degenerative disc disease, 
L5-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to August 
1990.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In February 2007, the Board received some documents that the 
veteran had sent to the RO concerning medical treatment he 
had received.  These documents had been received by the RO in 
April 2006, but were not associated with the veteran's claims 
file at that time.  Since each of the documents had 
previously been considered by the RO in its October 2006 
Supplemental Statement of the Case, a remand is not necessary 
for the agency of original jurisdiction to consider this 
evidence.  See 38 C.F.R. § 19.37 (2006) (if evidence is 
received prior to the transfer of the records to the Board, a 
Supplemental Statement of the Case should be furnished to the 
veteran, unless the additional evidence received duplicates 
evidence previously of record which was discussed in a prior 
Supplemental Statement of the Case).  


FINDINGS OF FACT

1.  The veteran's forward flexion of the cervical spine 
measures 20 degrees.  

2.  No neurology examination revealed demonstrable muscle 
spasms related to the cervical spine.

3.  The January 2004 cervical MRI showed the spinal cord was 
essentially normal with no evidence of cord compression.  

4.  The veteran's neurological symptoms with respect to his 
upper extremities are secondary to a peripheral neuropathy 
and are not due to a radiculopathy or myelopathy.

5.  No physician has prescribed bed rest with respect to the 
veteran's cervical spine disability or his lumbar spine 
disability.  

6.  Prior to January 30, 2004, the veteran's combined range 
of motion of the thoracolumbar spine measured 200 degrees and 
forward flexion measured 90 degrees.

7.  Prior to January 30, 2004, the veteran had symmetric 
patellar reflexes of 1 to 2+, symmetric Achilles reflexes of 
1+, motor strength of 5/5, and sensation intact to light 
touch of the lower extremities, as well as decreased pin 
prick in the lateral foot on the left at one examination, 
some mild spasm on palpation at another examination, and some 
lumbar tenderness at two examinations.

8.  From January 30, 2004, the veteran's combined range of 
motion of the lumbar spine measured 160 degrees and forward 
flexion measured 60 degrees.  

9.  From January 30, 2004, the veteran's gait has been slow, 
with no foot dangles or drops, unremarkable knee flexion, and 
no evidence of muscle atrophy of the lower extremities.  

10.  The veteran has reported daily chronic pain in his neck, 
shoulders, head, lower back, and left leg, that affects his 
ability to sleep and is worsened with bending, sitting, 
driving, jarring, and movement in both the cervical and 
lumbar regions; he declines to take prescription pain 
medication, preferring to take over the counter pain 
medicines.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating in 
excess of 20 percent for chronic neck and trapezius muscle 
strain superimposed on degenerative instability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.25, 
4.40, 4.45, 4.71a and Diagnostic Codes 5235 to 5243 (2006); 
38 C.F.R. § 4.71a and Diagnostic Codes 5003, 5285 to 5295 
(2003); 38 C.F.R. § 4.71a and Diagnostic Codes 5003, 5285 to 
5295 (2002).  

2.  The criteria have not been met for a disability rating in 
excess of 20 percent prior to January 30, 2004, and in excess 
of 60 percent from January 30, 2004, for degenerative disc 
disease, L5-S1.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.25, 4.40, 4.45, 4.71a and 
Diagnostic Codes 5235 to 5243,  § 4.124a and Diagnostic 
Code 8520 (2006); 38 C.F.R. § 4.71a and Diagnostic 
Codes 5003, 5285 to 5295 (2003); 38 C.F.R. § 4.71a and 
Diagnostic Codes 5003, 5285 to 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1991, the RO granted service connection for the 
veteran's neck disability (and assigned a 10 percent 
disability rating) and for the veteran's lumbar spine 
disability (and assigned a 10 percent disability rating), 
with both awards effective from September 1, 1990 (the date 
following the veteran's discharge from service).  In 
December 2001, the veteran filed a claim for an increased 
rating with respect to both of those disabilities, which was 
denied in September 2002.  The veteran appealed and in 
August 2006, the RO increased the low back disability rating 
to 60 percent, effective January 30, 2004, and increased the 
neck disability rating to 20 percent, effective December 19, 
2001.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  On appeal, all the diagnostic codes for 
arthritis and spine disabilities that might permit an 
increased rating for each disability must be examined to 
determine whether the rating for that disability should be 
increased.  The spine disability rating criteria have changed 
twice during the course of the claim.  Compare 38 C.F.R. 
§ 4.71a (2002) ("first version" in effect prior to 
September 23, 2002) with 38 C.F.R. § 4.71a (2003) ("second 
version" effective from September 23, 2002) and 38 C.F.R. 
§ 4.71a (2006) ("third version" effective from 
September 26, 2003).   Since the rating for the neck 
disability was assigned as of December 2001 (the filing date 
of the claim), all three versions of the spine regulations 
will be examined. As for the lumbar spine disability, since 
the RO assigned two ratings, the rating before January 30, 
2004, and the rating from that date will be analyzed 
separately under all three versions of the spine regulations.  
Finally, some general principles governing rating 
determinations will be addressed.  Regardless which version 
of the law is applied, no rating higher than what was 
assigned by the RO is warranted in this appeal.  

Cervical spine

Diagnostic Code (DC) 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of the criteria for limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2006).  Here, X-ray evidence revealed that the veteran 
has degenerative arthritis in the cervical spine region.  
Thus, the limitation of motion criteria for each version of 
the spine regulations must be analyzed.  

Under the first and second versions of the spine regulations, 
the diagnostic code for limitation of motion of the cervical 
spine has only one rating higher than the 20 percent rating 
assigned by the RO.  See DC 5292 (2002); DC 5292 (2003).  
DC 5292 permits a 40 percent evaluation if the cervical spine 
limitation of motion is severe.  The regulations do not 
define what is meant by "severe."  At the October 2002 and 
January 2005 examinations, the veteran's forward flexion of 
the cervical spine measured 20 degrees.  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees.  38 C.F.R. § 4.71a, note (2) (general 
rating formula for diseases and injuries of the spine) 
(2006).  The 20 degree measurements are thus approximately 
45 percent of the normal range of motion.  As there are three 
possible ratings available, a measurement around the half-way 
point logically falls into the middle of the three categories 
(for moderate limitation of motion), between the mild and 
severe limitations of motion.  Thus, no increase is available 
for arthritis under the first and second versions of the 
spine regulations.  

Under the third version of the spine regulations, DC 5242 
assigns degenerative arthritis ratings based on three 
graduated, measurable ranges of limited motion.  A 30 percent 
rating is available for limitation of cervical spine motion 
of 15 degrees or less.  DC  5237 (2006).  Since the veteran's 
limitation of 20 degrees does not meet that criteria, no 
increase is warranted under the degenerative arthritis 
criteria using third version of the spine regulations.  
Accordingly, no increased rating is warranted under any 
version of the degenerative arthritis provisions.

With respect to the criteria for rating diseases and injuries 
of the spine, under the first version of the spine 
regulations, there are 10 diagnostic codes that allow for a 
rating higher than 20 percent.  Eight of the diagnostic 
codes, however, are not applicable here because there is no 
ankylosis of the spine (DCs 5286, 5287, 5288, 5289), no 
sacro-iliac injury (DC 5294), no residuals of a fractured 
vertebrae (DC 5285), and this neck disability does not 
involve the lumbar spine (DCs 5292, 5295).  Although  
DC 5290, which evaluates the limitation of motion of the 
cervical spine, permits a 30 percent rating, that criteria 
was analyzed, above, in the degenerative arthritis 
discussion, and no increased rating was warranted under that 
criteria.  

Under DC 5293 (2002), a 40 percent rating is available for 
severe recurring attacks of intervertebral disc syndrome 
(IDS) with intermittent relief, and a 60 percent rating is 
available for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The medical reports 
do not contain evidence meeting those criteria.  Although the 
veteran complains of pain, he does not describe severe or 
pronounced recurring attacks of symptoms of IDS with 
intermittent relief; rather, he describes daily chronic pain 
in his neck, shoulders and head.  

In addition, the evidence does not establish the neurological 
criteria for severe or pronounced IDS.  The veteran has 
complained of muscle spasms.  But no neurology examination 
records find demonstrable muscle spasms related to the 
cervical spine, and the August 2002 and January 2005 C&P 
neurological examination reports explicitly found no evidence 
of neck spasms.  Dr. W., a neurosurgeon, initially believed 
in December 2001 (and at the February 2002 follow-up visit) 
that the veteran had anterior scalene syndrome based on the 
veteran's description of muscle spasms.  The subsequent 
medical records by Dr. W. and the other physicians in that 
neurosurgery practice (November 2002, November 2003, 
January 2004, April 2004) do not discuss muscle spasms 
related to the cervical spine.  Such evidence does not meet 
the schedular rating criteria of persistent demonstrable 
muscle spasms.    

Indeed, at the April 2004 visit, Dr. V. reviewed the 
veteran's January 2004 cervical MRI and determined that the 
images of the cord were essentially normal with no evidence 
of cord compression.  Dr. V. concluded that the veteran's 
complaints of pain, tingling, and numbness in his upper 
extremities arose from peripheral neuropathy and were not due 
to radiculopathy or myelopathy.  

There is some evidence to the contrary in the record.  The 
January 2005 C&P examiner noted that the veteran appeared to 
have decreased reflexes of the upper extremities consistent 
with C5 or C6 radiculopathy, which was likely old/chronic 
based on the history.  But he thereafter commented that a 
spine specialist should be consulted to administer a 
flexion-extension meyologram to assess the level of cervical 
instability and provide a neurological opinion.  Similarly, 
the January 2006 examination report by Dr. McR. determined 
that the veteran had neck pain with radiculopathy.  But there 
are no notes that reflect that Dr. McR. conducted 
neurological tests; after examining the MRI report, Dr. McR. 
referred the veteran to a neurosurgeon for further 
assessment, noting that the veteran should follow up in six 
months.  Thus, the determinations of the January 2005 C&P 
examiner and Dr. McR. were more in the nature of a 
preliminary assessment to be refined later by other experts 
based on the results of  further tests.  

But Dr. V's April 2004 report, based on the veteran's 
treatment records and recent MRIs, explicitly addressed 
whether the neurological symptoms were the result of 
radiculopathy, myelopathy, or neuropathy, and provided a firm 
medical opinion as to the etiology of the veteran's symptoms.  
Thus, Dr. V's medical opinion is entitled to greater weight 
than the preliminary assessments by the other doctors.  As a 
result, no increased disability rating is warranted for the 
cervical spine disability under the first version of the 
spine regulations.  

With respect to the second version of the spine regulations, 
there are 10 diagnostic codes that allow for a rating higher 
than 20 percent.  As with the first version of the spine 
regulations, eight of the diagnostic codes are not applicable 
here because there is no ankylosis of the spine (DCs 5286, 
5287, 5288, 5289), no sacro-iliac injury (DC 5294), no 
residuals of a fractured vertebrae (DC 5285), and this 
disability does not involve the lumbar spine (DCs 5292, 
5295).  Although  DC 5290, which evaluates the limitation of 
motion of the cervical spine, permits a 30 percent rating, 
that criteria was analyzed, above, in the degenerative 
arthritis discussion, and no increased rating was warranted 
under that diagnostic code.    

The criteria for evaluating intervertebral disc syndrome 
(IDS) changed significantly between the first and second 
versions of the spine regulations.  Compare DC 5293 (2002) 
with DC 5293 (2003).  Under the second version, there are 
alternative methods for evaluating IDS.  Under one method, a 
40 percent rating is available for IDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 
60 percent rating is available for IDS with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  DC 5293 (2003).  For purposes of 
evaluation under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See note (1) following DC 5293 (2003).   Since 
there is no evidence that a physician has prescribed bed rest 
here, the veteran has had no incapacitating episodes within 
the meaning of DC 5293.  Thus, under that method of 
evaluating intervertebral disc syndrome, no increased rating 
is warranted.  

The other method for evaluating intervertebral disc syndrome 
is to combine under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities.  DC 5293 (2003).  
As discussed above, the orthopedic evaluation does not 
provide for a rating in excess of the 20 percent disability 
rating assigned by the RO.  And since the medical evidence 
shows that there is no neurological manifestation of the 
veteran's service-connected neck disability, no increased 
disability rating is warranted under either method of 
evaluating IDS.  

Nor is an increased rating warranted under the third version 
of the spine regulations, which has 5 provisions that permit 
a rating higher than 20 percent.  See General Rating Formula 
for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71 
(2006) ("Rating Formula").  Three provisions are not 
applicable because there is no evidence of ankylosis 
(40 percent rating for unfavorable ankylosis of the cervical 
spine; 50 percent rating for ankylosis of the thoracolumbar 
spine; 100 percent rating for unfavorable ankylosis of the 
entire spine).  See Rating Formula (2006).  The fourth 
provision, which evaluates limitation of motion of the 
cervical spine, was analyzed, above, under the degenerative 
arthritis discussion.  The fifth provision sets forth 
criteria for evaluating intervertebral disc syndrome which 
are identical to the criteria under the second version of the 
spinal regulations (although a different diagnostic code 
number is used).  Compare DC 5293 (2003) with DC 5243 (2006).  
For the same reasons as discussed above (i.e., no evidence of 
incapacitating episodes and no neurological manifestations of 
the service-connected neck disability), no increased rating 
is warranted under the criteria for evaluating intervertebral 
disc syndrome under the third version of the regulations.  

Lumbar spine prior to January 30, 2004

A 20 percent rating was assigned to the veteran's lumbar 
spine disability prior to January 30, 2004.  Under DC 5003, 
degenerative arthritis is rated by using the lumbar spine 
limitation of motion criteria.  Under all three versions of 
the spine regulations, a 40 percent rating is the next higher 
rating.  See DC 5292 (2002) (40 percent for severe limitation 
of motion of the lumbar spine); DC 5292 (2003) (40 percent 
for severe limitation of motion of the lumbar spine); DC 5242 
(2006) (Rating Formula provides for 40 percent rating for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less).  After the filing of the claim and before January 30, 
2004, the record contains only one set of measurements for 
the limitation of motion of the veteran's lumbar spine.  The 
following chart shows the measurements of the August 2002 
examination compared to the normal range of motion as 
provided for in note (2) of Rating Formula, 38 C.F.R. § 4.71a 
(2006):  

Thoracolumbar Spine Range of 
Motion
Normal
August 
2002
Forward flexion
0° to 90°
90°
Extension
0° to 30°
20°
Left lateral flexion
0° to 30°
15°
Right lateral flexion
0° to 30°
20°
Left lateral rotation
0° to 30°
25°
Right lateral rotation
0° to 30°
30°
Combined range of motion 
240° 
200°

The veteran had full range of motion for forward flexion and 
right lateral rotation. He also had 83 percent of the normal 
combined range of motion.   The greatest limitation in any of 
the measurements is the left lateral flexion, which is 
limited to 50 percent of the normal lateral flexion range of 
motion.  These measurements could not be termed a "severe" 
limitation of motion of the lumbar spine under the first and 
second versions of the spine regulations.  With a schedule of 
three ratings for limitation of motion, measurements of one-
half or less of the range of motion would, at most, fall in 
the middle category of "moderate," between the "mild" and 
"severe" ratings.  As for the third version of the 
regulations, since the veteran's forward flexion is not 
30 percent or less, a rating higher than 20 percent is not 
warranted.  38 C.F.R. § 4.71a, Rating Formula (2006).  Thus, 
no increased rating for the period prior to January 30, 2004, 
is warranted by using the degenerative arthritis criteria. 

With respect to the diagnostic codes under the first version 
of the spine regulations, several diagnostic codes do not 
apply to this disability because it does not involve the 
dorsal spine (DCs 5288, 5291), the cervical spine (DCs 5287, 
5290), the sacro-iliac (DC 5294), ankylosis (DCs 5286, 5289), 
or fractured vertebrae (DC  5285).  38 C.F.R. § 4.71a (2002).  
And DC 5292, which governs severe limitation of motion of the 
lumbar spine, was discussed, above, in the analysis of the 
degenerative arthritis criteria. 

Two other diagnostic codes permit a rating in excess of 20 
percent under the first version of the spine regulations.  DC 
5295 (2002) provides for a 40 percent rating for severe 
lumbar sacral strain with listing of the whole spine to the 
opposite side; positive Goldthwait's sign, marked limitation 
of forward bending and standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  No medical evidence 
shows that the veteran has listing of the whole spine to the 
opposite side.  No examiner has determined that there is 
positive Goldthwait's sign.  Nor has there been a finding of 
any marked limitation of forward bending in the standing 
position.  As indicated in the chart above, the veteran's 
loss of lateral motion is mild to moderate rather than 
marked.  While there are osteoarthritic changes in the lumbar 
spine, there is no finding that the veteran has abnormal 
mobility on forced motion.  Thus, the evidence does not 
warrant an increased rating based on DC 5295 of the first 
version of the spinal regulations.

Finally, DC 5293 (2002) allows for a 40 percent rating when 
intravertebral disc syndrome (IDS) is severe involving 
recurring attacks with intermittent relief.  That diagnostic 
code also permits a 60 percent rating with pronounced IDS 
involving persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Although the veteran complained prior to January 2004 of 
lumbar spine and left leg pain, the medical evidence in the 
record does not show that the veteran experienced recurring 
attacks with intermittent relief, nor are there neurological 
findings to support a finding of severe or pronounced IDS 
attacks.  The December 2001, August 2002, and November 2003 
examinations reveal symmetric patellar reflexes of 1 to 2+, 
symmetric Achilles reflexes of 1+, motor strength of 5/5, and 
sensation intact to light touch in the lower extremities.  
There were a few neurological findings in the examinations 
before January 30, 2004.  The December 2001 examiner found 
decreased pin prick in the lateral foot on the left, but the 
other examiners made no such finding.  And while the 
August 2002 examiner detected no muscle spasms upon 
palpation, the November 2003 examiner noted some mild spasm, 
left greater than right.  There was some lumbar tenderness 
upon palpation.  These findings are not persistent or severe 
enough to warrant an increased rating under DC 5293 (2002).  
As the evidence fails to support a higher rating under 
DC 5293, no increased rating is warranted under the first 
version of the spine regulations for the lumbar spine 
disability for the period prior to January 30, 2004.   

Except for the criteria for intervertebral disc syndrome 
under DC 5293, the criteria for rating lumbar disabilities 
under the second version of the spine regulations is 
identical to that under the first version.  Hence, only 
Diagnostic Code 5293 (2003) must be analyzed here.  As 
discussed in the cervical spine discussion, above, there are 
alternative methods for evaluating intervertebral disc 
syndrome. Under the first method, DC 5293 (2003) permits two 
ratings higher than 20 percent, depending upon the duration 
and frequency of the veteran's incapacitating episodes.  
Since an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician, and there is no medical evidence 
that a physician has prescribed bed rest, the veteran has no 
incapacitating episodes within the meaning of DC 5293.  See 
note (1) following DC 5293 (2003).  Thus, no increased rating 
is warranted under this method of evaluating IDS.  

The other method for evaluating intervertebral disc syndrome 
is to combine under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities.  DC 5293 (2003).  
As discussed above, the orthopedic evaluation does not 
provide for a rating in excess of the 20 percent disability 
rating assigned by the RO for the period prior to January 30, 
2004.  

With respect to neurological manifestations of the veteran's 
service-connected lumbar back disability, DC 8520 provides 
several ratings for incomplete or paralysis of the sciatic 
nerve.  As relevant here, an 80 percent rating is assigned 
for complete paralysis of the sciatic nerve with foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost; a 
60 percent rating is assigned for severe, incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy; 
a 40 percent rating is assigned for moderately severe 
incomplete paralysis of the sciatic nerve; a 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve; and a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, DC 8520.  As discussed above, prior to January 30, 
2004, the neurological findings relating to the veteran's 
lumbar spine disability were for the most part within normal 
limits.  As for the neurological manifestations that did 
exist before January 30, 2004, they were not persistent 
enough to warrant a compensable rating under DC 8250.  
Accordingly, this method of evaluating IDS does not result in 
an increased rating under DC 5293 for the period prior to 
January 30, 2004.    

As for the third version of the spine regulations, while the 
diagnostic code number changed, the criteria for evaluating 
intervertebral disc syndrome under the second version is 
identical with that of the third version.  Compare DC 5293 
(2003) with DC 5243 (2006).  As a result, no increased rating 
is warranted using the IDS criteria under the third version 
of the spine regulations.  With respect to the other 
provisions of the Rating Formula, no 30 percent rating is 
available because the lumbar spine disability does not 
involve the cervical spine.  No 40 percent rating is 
available for forward flexion of the thoracolumbar spine of 
30 degrees or less because as previously discussed in the 
degenerative arthritis section, above, the veteran's forward 
flexion was not so limited in the period before January 30, 
2004.  And since the veteran has no ankylosis, the three 
remaining ratings greater than the 20 percent rating assigned 
by the RO (i.e., 40 percent rating for favorable ankylosis of 
the thoracolumbar spine, 50 percent rating for unfavorable 
ankylosis of the thoracolumbar spine, and 100 percent rating 
for unfavorable ankylosis of the entire spine) are not 
applicable here.  38 C.F.R. § 4.71a (2006).  Thus, for the 
period before January 30, 2004, a  rating in excess of 
20 percent is not warranted for the veteran's lumbar spine 
disability.  


Lumbar spine disability from January 30, 2004

There are very few diagnostic codes which permit a rating 
higher than the 60 percent rating assigned to the veteran's 
low back disability for the period from January 30, 2004.  
Since the highest degenerative arthritis rating permitted is 
40 percent regardless which version of the spine regulations 
is applied, no increased rating is warranted under the 
degenerative arthritis criteria.  See DC 5242 (2006); 
DCs 5003, 5292 (2003); DCs 5003, 5292(2002).  

Under the first and second versions of the spine regulations, 
the two diagnostic codes that permit a rating higher than 
60 percent for ankylosis (DC 5286) or residuals of the 
fracture of a vertebra with cord involvement (DC 5285) are 
not applicable here because there is no medical evidence of 
those conditions in the record.  See 38 C.F.R. § 4.71a 
(2003); 38 C.F.R. § 4.71a (2002).  Similarly, under the third 
version of the regulations, while the Rating Formula permits 
a rating higher than 60 percent for complete bony fixation of 
the spine with unfavorable angle, since there is no ankylosis 
shown on the record, that criteria does not warrant an 
increased rating either.  See 38 C.F.R. § 4.71a (2006).  

Under both the second and third versions of the spine 
regulations, there are identical alternative methods of 
evaluating intervertebral disc syndrome (IDS).  Under one 
method, the highest rating available based on the 
incapacitating episodes of the syndrome is a 60 percent 
disability rating.  See DC 5293 (2003); DC 5242 (2006).  

Using the other method based on combining separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, a higher rating is possible, if there are 
neurological manifestations of the service-connected low back 
disability.  Here, the veteran's combined range of motion of 
the lumbar spine is 160 degrees (which is 66 percent of the 
full range of motion) and the veteran's forward flexion is 
limited to 60 degrees (which is 66 percent of the full range 
of motion).  See note (2), Rating Formula, 38 C.F.R. § 4.71a 
(2006).  Under the second version of the regulations, the 
highest possible rating for chronic orthopedic manifestations 
would be 20 percent for moderate limitation of the lumbar 
spine.  Under the third version of the regulations, the 
highest rating possible for chronic orthopedic manifestations 
would be a rating of 20 percent based on forward flexion of 
the thoracolumbar spine.  See Rating Formula, 38 C.F.R. 
§ 4.71a (2006).  

With respect to neurological manifestations of the veteran's 
service-connected lumbar back disability, DC 8520 provides 
several ratings for incomplete or paralysis of the sciatic 
nerve.  As relevant here, an 80 percent rating is assigned 
for complete paralysis of the sciatic nerve with foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost; a 
60 percent rating is assigned for severe, incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy; 
and a 40 percent rating is assigned for moderately severe 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, DC 8520.  The record contains no evidence of foot 
dangles and drops.  The veteran can walk, albeit with a slow 
gait.  At the January 2004, knee flexion was unremarkable.  
At the January 2005 C&P exam, there was no evidence of 
atrophy.  Thus, the record does not support ratings of 80 
percent or 60 percent under DC 8520.  And even if the 
veteran's neurological manifestations warranted a 40 percent 
rating, when combined with the 20 percent rating for 
orthopedic manifestations of the lumbar spine disability, 
that would not warrant a rating greater than the 60 percent 
assigned by the RO.  Thus, under the second and third 
versions of the spine regulations, for the period from 
January 30, 2004, no increased rating for the veteran's 
lumbar spine disability is warranted.  

General principles

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40, 4.45.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  

Here, the veteran's complaints of constant pain have been 
noted, as well as the fact that he takes no prescription 
medication for that pain.  The veteran indicated that his 
pain is worsened with bending, sitting, driving, jarring, and 
movement in both the cervical and lumbar region.  The veteran 
provided very little evidence about how his daily activities 
are affected by his disabilities.  He stated that the pain 
affects his ability to sleep, causing him to awaken every 1 
to 2 hours during the night.  He also explained that instead 
of using a pick properly in his excavation project, he now 
must sit on the ground and use the pick to scratch the hole.  

The veteran takes exception with the January 2005 C&P 
examiner's statements about his ability to do push-ups and 
sit-ups and his excavation work.  In his March 2006 
statement, the veteran points out that he used to do sets of 
25 push-ups and 25 sit-ups, but that his surgeon has advised 
him not to attempt push-ups and sit-ups for quite some time 
because he has undergone four major abdominal surgeries since 
October 2004.  The veteran's statements appear to reinforce 
the idea that the veteran's neck and low back disabilities 
did not prevent him from doing push-ups and sit-ups; rather, 
but for the abdominal surgery, the veteran would be capable 
of doing those push-ups and sit-ups.  Similarly, the 
veteran's March 2006 statement explains that he couldn't use 
his pick properly because of the pain and strain caused by 
his abdominal surgeries.  He does not attribute the change in 
daily activities to his neck disability or to his lumbar 
spine disability.  

In the absence of ankylosis or severe neurological 
impairments related to his service-connected disabilities, 
the veteran has now been assigned the maximum rating for his 
low back disability, and the penultimate rating for his neck 
disability.  Such ratings adequately compensate the veteran 
for his functional loss due to pain identified in this 
record.  

Finally, when there is conflicting evidence approaching 
equipoise, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 requires doubt to be resolved 
in the veteran's favor.  Here, the evidence against a further 
increase far outweighs that in favor, so the benefit of the 
doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  


Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's June 2002 letter describing the evidence needed to 
support the claim was timely mailed well before the 
September 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award, but the rating criteria was 
provided with the November 2002 statement of the case and the 
effective date information was sent to the veteran in 
August 2006.  While the June 2002 letter also did not invite 
the veteran to send VA whatever evidence he had in his 
possession pertaining to his claim, it did notify the veteran 
of the address to use to send information about evidence or 
the evidence itself to VA.  The November 2002 statement of 
the case included the text of 38 C.F.R. § 3.159(b), which 
contains the language omitted from the June 2002 letter.  The 
November 2004 letter to the veteran also informed him that he 
might obtain records himself and forward them to VA.  

Neither the veteran nor his representative has raised any 
notice errors on appeal.  As the veteran frequently sent 
medical records he had in his possession to VA to support his 
claim, he had a meaningful opportunity to participate in the 
adjudication process and was not prejudiced by the delay in 
providing some of the notice to him.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file and the medical treatment records 
identified by him and by providing him with physical 
examinations.  

The veteran complains that the examiner who conducted the 
January 2005 C&P examination was not a specialist, as 
required by the remand.  But the indented paragraphs of the 
remand did not require an examination by a specialist.  
Rather, the indented paragraphs of the remand required that a 
neurological exam be conducted and certain findings be 
addressed in the examiner's report.  A neurological exam was 
conducted and all of the required findings were explicitly 
addressed.  In the absence of specific allegations detailing 
how the examiner was not sufficiently qualified, the Board 
may presume that a physician who conducts an exam is 
qualified to conduct it.  Cox v. Nicholson, 20 Vet. App. 563, 
568-570 (2007) (rejecting argument that VA cannot rely upon a 
medical opinion that does not explicitly state the 
qualifications of the examiner); see also Butler v. Principi, 
244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of 
regularity doctrine permits courts to presume what appears 
regular is regular and shifts the burden to the attacker to 
establish the contrary).  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for chronic neck and 
trapezius muscle strain superimposed on degenerative 
instability is denied.

A rating in excess of 20 percent prior to January 30, 2004, 
and in excess of 60 percent from January 30, 2004, for 
degenerative disc disease, L5-S1, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


